788 N.W.2d 415 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
James Richard REISS, II, Defendant-Appellant.
Docket No. 137321. COA No. 269630.
Supreme Court of Michigan.
September 27, 2010.

Order
By order of May 29, 2009, the application for leave to appeal the May 29, 2008 judgment of the Court of Appeals was held in abeyance pending the decisions in People v. Flick (Docket No. 138258) and People v. Lazarus (Docket No. 138261). On order of the Court, the cases having been decided on July 27, 2010, 487 Mich. ___, ___ N.W.2d ___ (2010), the application is again considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.